Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant has amended to overcome the previous 101 rejection for Claims 17-18, therefore the previous 101 rejection is withdrawn.
Applicant has amended Claims 1-16 to clarify that the claims are not to invoke 112(f) and therefore the previous 112 rejection is withdrawn.
Applicant has amended to overcome the previous informalities for Claims 15-18 so the previous objection is withdrawn.
	Applicant has amended to include a predetermined breadth of a predetermined range of generalized data being determined based on a type of the input data. 
	Applicant in the Remarks wrote “Applicant respectfully contends no issue of new matter has been presented” however Applicant did not cite any specific paragraphs to support the newly amended claim language. Furthermore the Examiner searched the specification for the words “breadth” and “type of input data” and could not find any support for either. Therefore the Examiner is rejecting the newly amended claims under 112 first paragraph for new matter. To overcome the rejection, the Examiner respectfully requests the Applicant to provide support in the specification for the newly amended features.

	Applicant has amended the independent claims to include a predetermined breadth of a predetermined range of the generalized data being determined based on a type of the input data.
 	Ito teaches predetermined breadth of a predetermined range of the generalized data being determined based on a type of the input data (Paragraph [0062] teaches converting input age to “thirties” or “twenty-five to thirty-five years old”) (Figures 25, 27-29, teaches converting input geographical locations to a non-numerical data)
 (Paragraph [0062] teaches converting input age to “thirties” or “twenty-five to thirty-five years old”) (Figures 25, 27-29, teaches converting input geographical locations to a non-numerical data). That is, Ito teaches if the input is an age the generalization with determine the breadth of the range is numerical, and if the input is a location the generalization is non-numerical. Therefore Ito teaches the newly amended claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant has amended Claims 1-13 to include a processor. Claims 1 and 8 recite a plurality of “units” wherein the units are implemented by a processor. The word “processor” may be considered software per se. As there is no other hardware in these claims the claim may be considered software per se. To overcome the rejection, the Examiner suggests amended to include “hardware processor” or including a “memory.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant in the Remarks wrote “Applicant respectfully contends no issue of new matter has been presented” however Applicant did not cite any specific paragraphs to support the newly amended claim language. Furthermore the Examiner searched the specification for the words “breadth” and “type of input data” and could not find any support for either. To overcome the rejection, the Examiner respectfully requests the Applicant to provide support in the specification for the newly amended features.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2013/0291128)


Regarding Claim 1,

Ito (US 2013/0291128) teaches an information processing device comprising: 
a generalization processing unit configured to execute generalization processing for converting input data into generalized data including the input data and data other than the input data as concealment processing of the input data (Figure 2, data set receiving unit)(Figure 3, Generalized data set)(Figure 20 teaches rules); 
predetermined breadth of a predetermined range of the generalized data being determined based on a type of the input data (Paragraph [0062] teaches converting input age to “thirties” or “twenty-five to thirty-five years old”) (Figures 25, 27-29, teaches converting input geographical locations to a non-numerical data)
and a communication unit configured to transmit the generalized data on which the generalization processing is executed by the generalization processing unit, wherein the generalized processing unit and the communication unit are each implemented via at least one processor (Figure 3, 28).

Regarding Claim 2,

Ito teaches the information processing device according to claim 1, wherein the generalization processing unit executes the generalization processing for converting the input data into generalized data including data other than the input data in a predetermined range according to a type of the input data 

Regarding Claim 3,

Ito teaches the information processing device according to claim 1, wherein the generalization processing unit, in a case where the input data includes numerical data, executes generalization processing for converting the input data into generalized numerical data including input numerical data and other numerical data (Paragraph [0062] teaches converting age to “thirties” or “twenty-five to thirty-five years old”) 

Regarding Claim 4,

Ito teaches the information processing device according to claim 1, wherein the generalization processing unit, in a case where the input data includes positional data, executes generalization processing for converting the input data into generalized positional data including input positional data and other positional data (Paragraph [0062] teaches converting location information such as latitude and longitude into data in an appropriate range (region))(Also see Figure 34)

Regarding Claim 5,

Ito teaches the information processing device according to claim 1, wherein the generalization processing unit selects input data in which specification information for requesting generalization processing is input to a generalization request specification portion associated with the input data and executes generalization processing on the selected data (Figure 22, 36).

Regarding Claim 6,

Ito teaches the information processing device according to claim 1, wherein data on which the generalization processing is executed includes personal information (Figure 4)(Also Paragraph [0062] teaches age which is personal information)


Regarding Claim 8,

Ito teaches an information processing device comprising: a data processing unit configured to input generalized data including user input data and data other than the user input data, develop the generalized data to a plurality of pieces of individual data including the user input data and the data other than the user input data (Figure 2, data set receiving unit)(Figure 3, Generalized data set)(Figure 20 teaches rules) a predetermined breadth of a predetermined range of the generalized data being determined based on a type of the input data (Paragraph [0062] teaches converting age to “thirties” or “twenty-five to thirty-five years old”) (Figures 25, 27-29, teaches converting geographical locations to a non-numerical data)
, and execute data processing to which each piece of the plurality of pieces of individual data is applied and calculate a data processing result corresponding to each piece of the individual data, wherein the data processing unit is implemented via at least one processor (Paragraph [0012-0013] teaches calculating the data processing result)

Regarding Claim 9,

Ito teaches the information processing device according to claim 8, further comprising: a communication unit configured to receive the generalized data, wherein the data processing unit transmits the calculated data processing result to a transmission device of the generalized data via the communication unit, wherein the communication unit is implemented via at least one processor (Figure 22, shows transmitting data results to a transmission device).

Regarding Claim 10,

Ito teaches the information processing device according to claim 8, wherein the data processing unit classifies generalized numerical data into a plurality of different pieces of individual numerical data in a case where input generalized data includes the generalized numerical data, and executes data processing to which each of the plurality of different pieces of classified individual numerical data is applied and calculates a data processing result corresponding to each piece of the individual numerical data (Paragraph [0004-0005] teaches different pieces of individual numerical data are calculated for k-anonymity and l-diversity)(Paragraph [0062] teaches different numerical data is classified into age ranges)

Regarding Claim 11,

Ito teaches the information processing device according to claim 8, wherein the data processing unit classifies generalized positional data into a plurality of different pieces of individual positional data in a case where input generalized data includes the generalized positional data, and executes data processing to which each of the plurality of different pieces of classified individual positional data is applied and calculates a data processing result corresponding to each piece of the individual positional data (Figure 35 teaches generalized positional data)

Regarding Claim 12,

Ito teaches the information processing device according to claim 8, wherein the user input data includes a plurality of pieces of item correspondence user input data corresponding to a plurality of input items, and the data processing unit inputs mixed data including the item correspondence user input data corresponding to some items and item correspondence generalized data corresponding to other items (Figure 16 teaches mixed data input), classifies each piece of the item correspondence generalized data into a plurality of pieces of item correspondence individual data including the user input data and the data other than the user input data, and executes data processing to which each of the plurality of pieces of item correspondence individual data is applied and calculates a data processing result corresponding to each piece of the item correspondence individual data (Paragraph [0012-0013] teaches calculating the data processing result).

Regarding Claim 13,

Ito teaches the information processing device according to claim 8, wherein the data processing unit has a configuration that executes processing for transmitting an input form used to perform input processing on the input data to a transmission device of the generalized data, and the input form has a configuration including an input value entry portion corresponding to an input item and a generalization request specification portion associated with the input value entry portion (Figure 22, 36).



Regarding Claim 14,

Ito teaches an information processing system comprising: a user device configured to transmit concealment data of user input data (Figure 21, 20, anonymization processing unit); and a server configured to execute data processing based on received data from the user device and return a processing result to the user device (Figure 21, 34, anonymity evaluating unit), wherein the user device executes generalization processing for converting input data into generalized data including the input data and data other than the input data as concealment processing of the input data and transmits the converted data to the server (Figure 21, 24, 26)a predetermined breadth of a predetermined range of the generalized data being determined based on a type of the input data (Paragraph [0062] teaches converting age to “thirties” or “twenty-five to thirty-five years old”) (Figures 25, 27-29, teaches converting geographical locations to a non-numerical data), and the server inputs the generalized data and classifies the generalized data into a plurality of pieces of individual data including the user input data and data other than the user input data, and executes data processing to which each of the plurality of pieces of individual data is applied, calculates a data processing result corresponding to each piece of the individual data, and returns the result to the user device (Paragraph [0102] teaches the anonymity evaluating unit controls the selection rule input unit and processing rule input unit).

Regarding Claims 15-16,

Claims 15-16 are similar in scope to claims 1, 8 and are rejected for a similar rationale.


Regarding Claims 17-18,

Claims 17-18 are similar in scope to claims 1, 8 and are rejected for a similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Carasso (US 2016/0224804).


Regarding Claim 7,

Ito teaches the information processing device according to claim 1, but does not explicitly teach further comprising: a display unit configured to display an input form used to perform input processing on the input data, wherein the display unit displays an input form that includes an input value entry portion corresponding to an input item and a generalization request specification portion associated with the input value entry portion.
Carasso teaches a display unit configured to display an input form used to perform input processing on the input data, wherein the display unit displays an input form that includes an input value entry portion corresponding to an input item and a anonymyzation request specification portion associated with the input value entry portion (Figure 14 and 15 and associated text)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ito with a display input form used to perform input processing including an input value entry portion and the results would be predictable (i.e. a GUI similar to Carosso would be used with the method of Ito)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439